Order entered February 10, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00776-CV

                 IN THE INTEREST OF O.J.O. AND E.J.O., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-16-23995

                                           ORDER
       The reporter’s record in this case is overdue. By letter dated December 23, 2019, Janet

Saavedra, Official Court Reporter for the 254th Judicial District Court, informed the Court that

the reporter’s record had not yet been filed because she has not received Volume 3 of the record

which was reported by Cheryl Dixon on June 26, 2017. By order dated January 10, 2020, we

ordered Court Reporter Cheryl Dixon to deliver Volume 3 of the reporter’s record to Ms.

Saavedra by 5:00 p.m. on Tuesday, January 21, 2020 and to provide this Court with written

verification that she has done so by 8:00 a.m. on Wednesday, January 21, 2020. We expressly

cautioned Ms. Dixon that failure to comply with the Court’s order would result in the Court

taking whatever action it deemed necessary to see that she complied with the Court’s orders.

       To date, the reporter’s record has not been filed nor has Ms. Dixon provided the Court

with the required verification. Because the appeal cannot proceed without the reporter’s record,

we ORDER the trial court to conduct a hearing, no later than March 6, 2020, to determine (1)
why the record has not been filed, (2) the date it will be filed, and (3) what steps need to be taken

to ensure the record is filed by that date. To that end, both Ms. Dixon and Janet Saavedra, as the

Official Court Reporter for the 254th Judicial District Court, shall be present at the hearing.

       The trial court shall make its findings concerning the reporter’s record in writing. The

findings shall be filed in a supplemental clerk’s record no later than March 13, 2020. A

supplemental reporter’s record of the hearing shall also be filed no later than March 13, 2020.

       To further ensure the record is filed and as we cautioned in our last order, we ORDER

Ms. Dixon not sit as a reporter until she has filed the record.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Ashley

Wysocki, Presiding Judge of the 254th Judicial District Court; Dallas County District Clerk

Felicia Pitre; Ms. Saavedra; Ms. Dixon; the Dallas County Auditor; and, the parties.

       We ABATE the appeal to allow the trial court an opportunity to conduct the hearing.

The appeal will be reinstated no later than March 13, 2020.

                                                       /s/    KEN MOLBERG
                                                              JUSTICE